DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 17, 2021 has been entered.
Response to Arguments
Applicant’s arguments filed March 17, 2021 have been fully considered but they are not persuasive.  Amendments to the current set of claims have changed the scope of independent Claims 1 & 5, resulting in a modification of the previous prior art rejection using the same prior art references.
On pages 7-8 of the Remarks section indicated by the page number at the bottom of each page, Applicant argues that the previous combination of prior art references in independent Claims 1 & 5 does not disclose the newly added limitation to these claims, “UV light sources being held in upper connection flanges and lower connection flanges of the housing base and the housing base is covered with the housing cover”.  The Examiner acknowledges that the previous combination involving Binot, (US 5,725,757), Hirose et al., (“Hirose”, US 3,924,139), and Dadd, (US 4,230,571), does not disclose this limitation, 
On pages 8-9, Applicant summarizes general features of the invention in the present application.  Then, Applicant argues that secondary reference Dadd does not disclose that its flow of water meanders, and rather, that the flow of water is parallel to the lamps.  The Examiner notes that Dadd is not relied upon to disclose this feature, but rather that primary reference Binot, (Inlet 23 is fluidly open to bottom portion of interior of Tank 20 and bottom part of Passage 21, See Figure 4), and other secondary reference Hirose disclose this feature instead.  Thus, this argument is piecemeal analysis, and so   in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986), so this is unpersuasive.
On pages 9-10, Applicant argues that Dadd does not disclose the upper and lower connection flanges or the housing cover as now recited in the independent claims.  Again, the Examiner notes that Schenk discloses this limitation instead, so this remark is moot.
Then, Applicant argues that Dadd “does not disclose two deflecting surfaces for the water which protrude into the housing interior, which form a first housing chamber, a second housing chamber and a flow channel located between the two deflecting surfaces within the housing”.  The Examiner notes that Dadd is not relied upon to disclose this feature but rather primary reference Binot discloses this feature instead:  “two deflecting surfaces for the water which protrude into the housing interior (Walls forming Passages 
On pages 10-11, Applicant argues that “if one of ordinary skill tried to modify the device of Fig. 3 of Dadd by incorporating the ‘baffles 21’ of Hirose, the skilled artisan would arrange the baffles parallel to the light sources” but would not be able to achieve a meandering of flow.  The Examiner notes here that Dadd is not being modified with baffles to achieve meandering of flow; this reference is a secondary reference relied upon to disclose a different claimed feature.  The Examiner notes that primary reference Binot already discloses that: “the housing has two deflecting surfaces for the water which protrude into the housing interior, (Walls forming Passages 21 & 22 around Reactors, See Figure 4, and See column 8, lines 15-20), which form a first housing chamber, a second housing chamber, (Passages 21 & 22 around Reactors, See Figure 4, and See column 8, lines 15-20), and a flow channel located between the two deflecting surfaces within the housing, (Space inside Tank 20 outside of Walls of Passages 21 & 22, See Figure 4, and See column 8, lines 15-20)” so Dadd is never modified by Hirose as 
The Examiner finds the remainder of Applicant’s remarks here unpersuasive because they consist of piecemeal analysis, and so in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The Examiner finds that previous secondary reference Schenck discloses the flanges and cover as now claimed in independent Claims 1 & 5, so Applicant’s arguments against this limitation are now moot.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 & 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “an upper and lower connection flange”.  It is not clear if these components are the same components as the previously recited limitation “upper connection flanges and lower connection flanges” as in independent Claim 1, or if they 
Claim 4 also recites the limitation “the upper connection flanges”, “a first upper connection flange of the upper connection flanges” and “a second upper connection flange”.  It is not clear if these components are the same components as the previously recited limitation “upper connection flanges” as in independent Claim 1, or if they are different “upper connection flanges” altogether.  Examiner interprets them to be the same.
Claim 4 also recites the limitation “the two lower connection flanges”.  It is not clear if these components are the same components as the previously recited limitation “lower connection flanges” as in independent Claim 1, or if they are different “lower connection flanges” altogether.  Examiner interprets them to be the same.
Claim 4 recites the limitation “a cover plate” and “the cover plate”.  It is not clear if these components are the same components as the previously recited limitation “a housing cover” as in independent Claim 1, or if this is a different “cover plate”.  Examiner interprets them to be the same.
Claim 8 recites the limitation “an upper and lower connection flange”.  It is not clear if these components are the same components as the previously recited limitation “upper connection flanges and lower connection flanges” as in independent Claim 1, or if they are different “upper and lower connection flanges” altogether.  Examiner interprets them to be the same.
Claim 8 also recites the limitation “the upper connection flanges”, “a first upper connection flange of the upper connection flanges” and “a second upper connection flange”.  It is not clear if these components are the same components as the previously 
Claim 8 also recites the limitation “the two lower connection flanges”.  It is not clear if these components are the same components as the previously recited limitation “lower connection flanges” as in independent Claim 1, or if they are different “lower connection flanges” altogether.  Examiner interprets them to be the same.
Claim 8 recites the limitation “a cover plate” and “the cover plate”.  It is not clear if these components are the same components as the previously recited limitation “a housing cover” as in independent Claim 1, or if this is a different “cover plate”.  Examiner interprets them to be the same.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-6 & 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Binot, (US 5,725,757), in view of Hirose et al., (“Hirose”, US 3,924,139), in further view of Dadd, (US 4,230,571), in further view of Schenck, (US 5,753,106).
Claims 1-2 & 4 are directed to a device for disinfecting water of a swimming pool, an apparatus type invention group.
Regarding Claims 1-2 & 4, Embodiment 1 of Binot discloses a device for disinfecting water, (See Abstract, See column 1, lines 5-8), comprising: 
an inlet for water and an outlet for the water and a water flow from the inlet to the outlet, (Arrow of fluid into Inlet 23, arrow from interior of Tank 20 into Passage 22, arrow from Passage 22 into Gutters/Outlet 24, See Figure 4, and See column 8, lines 23-27),
a device, (Reactors with UV, See Figure 4, and See column 8, lines 13-17, lines 20-21), and 
a mixing section for water, (Tank 20, See Figure 4, and See column 8, lines 15-17), wherein: 
the device includes at least one UV light source, Reactors with UV, See Figure 4, and See column 8, lines 13-17, lines 20-21),
the mixing section comprises a housing which is connected to the inlet, (Tank 20 with Inlet 23, See Figure 4, and See column 8, lines 15-17, lines 23-27),
the at least one UV light source is arranged within the housing so as to emit UV light directed into a housing interior, (Reactors with UV are located within Tank 20, See Figure 4, and See column 8, lines 13-17, lines 20-21),
the housing has two deflecting surfaces for the water which protrude into the housing interior, (Walls forming Passages 21 & 22 around Reactors, See Figure 4, and See column 8, lines 15-20), which form a first housing chamber, a second housing chamber, (Passages 21 & 22 around Reactors, See Figure 4, and See column 8, lines 15-20), and a flow channel located between the two deflecting surfaces within the housing, (Space inside Tank 20 outside of Walls of Passages 21 & 22, See Figure 4, and See column 8, lines 15-20), wherein: 
to ensure a meandering of the water flow within the housing the inlet opens into a lower region of the first housing chamber, (Inlet 23 is fluidly open to bottom portion of interior of Tank 20 and bottom part of Passage 21, See Figure 4), the flow channel opens with its lower end into a lower region of the second housing chamber, (Interior of Tank 20 is fluidly connected to bottom part of Passage 22, See Figure 4), and the second housing chamber opens into an outlet in an upper region, (Top part of Passage 22 is fluidly open to gutters 24 which form outlets, See Figure 4), and within the first housing chamber and the second housing chamber in each case a UV light source of the at least one UV light source is provided with a casing and crossing the respective housing chamber, (Reactors generating UV light with transparent sheaths are located inside each Passage 21/22, See Figure 4, See column 8, lines 15-17)
wherein the housing comprises a housing base, (Tank 20 inherently has base, See Figure 4, and See column 8, lines 15-17, lines 23-27).
Embodiment 1 of Binot does not disclose that the water is from a swimming pool, where the device is an ozonation device, the mixing section for ozone-containing water, an admixing unit for admixing the ozone to the water of the inlet, the at least one UV light source for generating ozone, the first housing chamber opens in an upper region into an upper end of the flow channel, the casings of the UV light sources in the first housing chamber and second housing chamber are connected to one another via an air flow channel which has a suction opening for air and a discharge opening connected to the admixing unit,
wherein the housing comprises a housing cover with the casings of the UV light sources being held in upper connection flanges and lower connection flanges of the housing base, and the housing base is covered with the housing cover.
Embodiment 2 of Binot discloses a device that is an ozonation device with a mixing section for ozone-containing water, (Shell/Housing 3 contains ozone in water, See Figure 1, and See column 6, lines 27-34, lines 52-58), and an admixing unit for admixing generated ozone to the water of the inlet, (Means 8 at bottom of Shell 3 next to Inlet Nozzle 6, See Figure 1, and See column 6, lines 47-58).  Additional features of this embodiment are included as part of the overall combination.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the device for disinfecting water of Embodiment 1 of Binot by incorporating the mixing section for ozone-containing water and an admixing unit for admixing generated ozone to the water of the inlet as in Embodiment 2 of Binot for “completing the disinfection and/or detoxification action of the UV on the liquid being treated”, (See column 6, lines 53-56, Binot).
Hirose discloses a device for disinfecting water, (See Abstract and See column 1, lines 9-11, Hirose), where its first housing chamber opens in an upper region into an upper end of its flow channel, (Multiple Chambers separated by Baffles 21 in which water flows through an upper region to the next chamber, See Figure 2a, and See column 3, lines 42-51, Hirose).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the device for disinfecting water of modified Binot by incorporating where the first housing chamber opens in an upper region into an upper end of the flow channel as in Hirose so that it “promotes mixing in each reaction chamber”, (See column 3, lines 38-40, Hirose), for “an efficient photo-oxidation apparatus for purifying water”, (See column 1, lines 61-63, Hirose).
Dadd discloses a device for disinfecting water, (See Abstract, Dadd), for water in or from a swimming pool, (See colun 3, lines 18-25, ), where casings of its two UV light sources are connected to one another via an air flow channel which has a suction opening for air and a discharge opening connected to the admixing unit, (UV lights 70, 72, 74 connected via suction opening 78 at UV light 74 and discharge opening 86, See Figure 3, and See column 6, lines 4-24, Dadd).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the device for disinfecting water of modified Binot by incorporating wherein the casings of the two UV light sources are connected to one another via an air flow channel which has a suction opening for air and a discharge opening connected to the admixing unit and where the water is from a swimming pool as in Dadd because it “produces a greater amount of ozone…because of the increased exposure of the ambient air to the ultraviolet radiation”, (See column 7, lines 2-6, Dadd), which “increases the reaction rate of the ozone upon bacteria, viruses and undesirable compounds”, (See column 6, lines 66-68, Dadd), which can be applied in an “efficient method” towards both “home swimming pools and potable water supplies”, (See column 3, lines 21-25, Dadd), overlapping with the drinking (potable) water treatment of Binot, (See column 1, lines 5-8, Binot).
Schenck discloses a device for disinfecting water, (See Abstract, and See column 25, lines 50-67, Schenck), with a housing that comprises a housing cover, (Closure Member 11 for Upper Flange 10, See Figure 1, and See column 9, lines 6-12, Schenck), with the casings of the UV light sources being held in upper connection flanges and lower connection flanges of the housing base, (Upper Flange 10 and Lower Flange 15 for Reactor 1, See Figure 1, and See column 8, lines 49-60, column 9, lines 6-17, Schenck), and the housing base is covered with the housing cover, (Closure Member 11 for Upper Flange 10, See Figure 1, and See column 9, lines 6-12, Schenck).  Additional features of this embodiment are included as part of the overall combination and are claim mapped to in the Additional Disclosures section.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the device for disinfecting water of modified Binot by incorporating wherein the housing comprises a housing cover with the casings of the UV light sources being held in upper connection flanges and lower connection flanges of the housing base, and the housing base is covered with the housing cover as in Schenck so that the UV light sources are connected “by means of a conventional flange connection” or “sealingly connected in the usual manner” to the housing, (See column 9, lines 6-10, lines 12-16, Schenck).
Additional Disclosures Included: 
Claim 2:  A device according to claim 1, wherein the casings within the respective housing chamber each extend from an upper side surface of the respective housing chamber to a lower side surface of the respective housing chamber, (Each UV light source extends the full length of its chamber walls surrounding passages 21 & 22, See Figure 4, Binot).  
Claim 4:  A device according to claim 1, wherein: an upper and a lower connection flange is provided on the outside of the housing for each housing chamber, (Upper Flange 10 and Lower Flange 15 for Reactor 1, See Figure 1, and See column 8, lines 49-60, column 9, lines 6-17, Schenck), the upper connection flanges are provided in each case with a cover plate, (Closure Member 11 for Upper Flange 10, See Figure 1, and See column 9, lines 6-12, Schenck), in which the casing of the UV light source arranged in the respective housing chamber is held in a watertight manner, (Sealing System with O-rings 9 for Quartz Sheath 2/Lamp 1, See Figure 1, and See column 6, lines 23-26, Binot, Embodiment 2), the upper connection flanges are provided in each case with a cover plate, (Closure Member 11 for Upper Flange 10, See Figure 1, and See column 9, lines 6-12, Schenck), to which the UV light source is fixed and insertable into the casing, (Quartz Tube 2 of UV light sealed and placed through Flange 10 and sealed by Closure Member 11, See Figure 1, and See column 9, lines 6-10, Schenck), the cover plate of a first upper connection flange of the upper connection flanges includes the discharge opening of the air flow channel connected to the admixing unit, (Closure Member 11 has Discharge Opening of Air 12, See Figure 1, See column 9, lines 10-17, Schenck), a second upper connection flange of the upper connection flanges has the suction opening of the air flow channel, (Closure Member 11 has Discharge Opening of Air 12, See Figure 1, See column 9, lines 10-17, and See column 7, lines 65-67, Schenck discloses connecting photoreactors in series; and UV lights 70, 72, 74 connected via suction opening 78 at UV light 74 and discharge opening 80, See Figure 3, and See column 6, lines 4-24, Dadd), and the two lower connection flanges are connected via a connecting channel, (Connector 16 at Bottom Flange 16 carries gas, See Figure 1, and See column 9, lines 12-17, and See column 7, lines 65-67, Schenck discloses connecting photoreactors in series; and UV lights 70, 72, 74 connected via suction opening 78 at UV light 74 and discharge opening 80, See Figure 3, and See column 6, lines 4-24, Dadd).
Claims 5, 6 & 8 are directed to a swimming pool having a device for disinfecting water of a swimming pool, an apparatus type invention group.
Regarding Claims 5, 6 & 8, Embodiment 1 of Binot discloses a device for disinfecting water, (See Abstract, See column 1, lines 5-8), comprising: 
an inlet for water and an outlet for the water and a water flow from the inlet to the outlet, (Arrow of fluid into Inlet 23, arrow from interior of Tank 20 into Passage 22, arrow from Passage 22 into Gutters/Outlet 24, See Figure 4, and See column 8, lines 23-27),
a device, (Reactors with UV, See Figure 4, and See column 8, lines 13-17, lines 20-21), and 
a mixing section for water, (Tank 20, See Figure 4, and See column 8, lines 15-17), wherein: 
the device includes at least one UV light source, Reactors with UV, See Figure 4, and See column 8, lines 13-17, lines 20-21),
the mixing section comprises a housing which is connected to the inlet, (Tank 20 with Inlet 23, See Figure 4, and See column 8, lines 15-17, lines 23-27),
the at least one UV light source is arranged within the housing so as to emit UV light directed into a housing interior, (Reactors with UV are located within Tank 20, See Figure 4, and See column 8, lines 13-17, lines 20-21),
the housing has two deflecting surfaces for the water which protrude into the housing interior, (Walls forming Passages 21 & 22 around Reactors, See Figure 4, and See column 8, lines 15-20), which form a first housing chamber, a second housing chamber, (Passages 21 & 22 around Reactors, See Figure 4, and See column 8, lines 15-20), and a flow channel located between the two deflecting surfaces within the housing, (Space inside Tank 20 outside of Walls of Passages 21 & 22, See Figure 4, and See column 8, lines 15-20), wherein: 
to ensure a meandering of the water flow within the housing the inlet opens into a lower region of the first housing chamber, (Inlet 23 is fluidly open to bottom portion of interior of Tank 20 and bottom part of Passage 21, See Figure 4), the flow channel opens with a lower end into a lower region of the second housing chamber, (Interior of Tank 20 is fluidly connected to bottom part of Passage 22, See Figure 4), and the second housing chamber opens into an outlet in an upper region, (Top part of Passage 22 is fluidly open to gutters 24 which form outlets, See Figure 4), and within the first housing chamber and the second housing chamber in each case a UV light source of the at least one UV light source is provided with a casing and crossing the respective housing chamber, (Reactors generating UV light with transparent sheaths are located inside each Passage 21/22, See Figure 4, See column 8, lines 15-17),
wherein the housing comprises a housing base, (Tank 20 inherently has base, See Figure 4, and See column 8, lines 15-17, lines 23-27).
Embodiment 1 of Binot does not disclose the device is for a swimming pool and that the water is from a swimming pool, where the device is an ozonation device, the mixing section for ozone-containing water, an admixing unit for admixing the ozone to the water of the inlet, the at least one UV light source for generating ozone, the first housing chamber opens in an upper region into an upper end of the flow channel, the casings of the UV light sources in the first housing chamber and second housing chamber are connected to one another via an air flow channel which has a suction opening for air and a discharge opening connected to the admixing unit, or
wherein the housing comprises a housing cover with the casings of the UV light sources being held in upper connection flanges and lower connection flanges of the housing base, and the housing base is covered with the housing cover.
Embodiment 2 of Binot discloses a mixing section for ozone-containing water, (Shell/Housing 3 contains ozone in water, See Figure 1, and See column 6, lines 27-34, lines 52-58), and an admixing unit for admixing the ozone to the water of the inlet, (Means 8 at bottom of Shell 3 next to Inlet Nozzle 6, See Figure 1, and See column 6, lines 47-58).  Additional features of this embodiment are included as part of the overall combination.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the device for disinfecting water of Embodiment 1 of Binot by incorporating the mixing section for ozone-containing water and an admixing unit for admixing generated ozone to the water of the inlet as in Embodiment 2 of Binot for “completing the disinfection and/or detoxification action of the UV on the liquid being treated”, (See column 6, lines 53-56, Binot).
Hirose discloses a device for disinfecting water, (See Abstract and See column 1, lines 9-11, Hirose), where its first housing chamber opens in an upper region into an upper end of its flow channel, (Multiple Chambers separated by Baffles 21 in which water flows through an upper region to the next chamber, See Figure 2a, and See column 3, lines 42-51, Hirose), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the device for disinfecting water of modified Binot by incorporating where the first housing chamber opens in an upper region into an upper end of the flow channel as in Hirose so that it “promotes mixing in each reaction chamber”, (See column 3, lines 38-40, Hirose), for “an efficient photo-oxidation apparatus for purifying water”, (See column 1, lines 61-63, Hirose).
Dadd discloses a swimming pool having device for disinfecting water, (See Abstract and See column 3, lines 18-25, Dadd), for water in or from a swimming pool, (See column 3, lines 18-25, Dadd), where casings of its two UV light sources are connected to one another via an air flow channel which has a suction opening for air and a discharge opening connected to the admixing unit, (UV lights 70, 72, 74 connected via suction opening 78 at UV light 74 and discharge opening 80, See Figure 3, and See column 6, lines 4-24, Dadd).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the device for disinfecting water of modified Binot by incorporating a swimming pool with the device, wherein the casings of the two UV light sources are connected to one another via an air flow channel which has a suction opening for air and a discharge opening connected to the admixing unit and where the water is from a swimming pool as in Dadd because it “produces a greater amount of ozone…because of the increased exposure of the ambient air to the ultraviolet radiation”, (See column 7, lines 2-6, Dadd), which “increases the reaction rate of the ozone upon bacteria, viruses and undesirable compounds”, (See column 6, lines 66-68, Dadd), which can be applied in an “efficient method” towards both “home swimming pools and potable water supplies”, (See column 3, lines 21-25, Dadd), overlapping with the drinking (potable) water treatment of Binot, (See column 1, lines 5-8, Binot).
Schenck discloses a device for disinfecting water, (See Abstract, and See column 25, lines 50-67, Schenck), with a housing that comprises a housing cover, (Closure Member 11 for Upper Flange 10, See Figure 1, and See column 9, lines 6-12, Schenck), with the casings of the UV light sources being held in upper connection flanges and lower connection flanges of the housing base, (Upper Flange 10 and Lower Flange 15 for Reactor 1, See Figure 1, and See column 8, lines 49-60, column 9, lines 6-17, Schenck), and the housing base is covered with the housing cover, (Closure Member 11 for Upper Flange 10, See Figure 1, and See column 9, lines 6-12, Schenck).  Additional features of this embodiment are included as part of the overall combination and are claim mapped to in the Additional Disclosures section.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the device for disinfecting water of modified Binot by incorporating wherein the housing comprises a housing cover with the casings of the UV light sources being held in upper connection flanges and lower connection flanges of the housing base, and the housing base is covered with the housing cover as in Schenck so that the UV light sources are connected “by means of a conventional flange connection” or “sealingly connected in the usual manner” to the housing, (See column 9, lines 6-10, lines 12-16, Schenck).
Additional Disclosures Included: 
Claim 6:  A swimming pool according to claim 5, wherein the casings within the respective housing chamber each extend from an upper side surface of the respective housing chamber to a lower side surface of the respective housing chamber, (Each UV light source extends the full length of its chamber walls surrounding passages 21 & 22, See Figure 4, Binot).
Claim 8:  A swimming pool according to claim 5, wherein: an upper and a lower connection flange is provided on the outside of the housing for each housing chamber, (Upper Flange 10 and Lower Flange 15 for Reactor 1, See Figure 1, and See column 8, lines 49-60, column 9, lines 6-17, Schenck), the upper connection flanges are provided in each case with a cover plate, (Closure Member 11 for Upper Flange 10, See Figure 1, and See column 9, lines 6-12, Schenck), in which the casing of the UV light source arranged in the respective housing chamber is held in a watertight manner, (Sealing System with O-rings 9 for Quartz Sheath 2/Lamp 1, See Figure 1, and See column 6, lines 23-26, Binot, Embodiment 2), the upper connection flanges are provided in each case with a cover plate, (Closure Member 11 for Upper Flange 10, See Figure 1, and See column 9, lines 6-12, Schenck), to which the UV light source is fixed and insertable into the casing, (Quartz Tube 2 of UV light sealed and placed through Flange 10 and sealed by Closure Member 11, See Figure 1, and See column 9, lines 6-10, Schenck), the cover plate of a first upper connection flange of the upper connection flanges includes the discharge opening of the air flow channel connected to the admixing unit, (Closure Member 11 has Discharge Opening of Air 12, See Figure 1, See column 9, lines 10-17, Schenck), a second upper connection flange of the upper connection flanges has the suction opening of the air flow channel, (Closure Member 11 has Discharge Opening of Air 12, See Figure 1, See column 9, lines 10-17, and See column 7, lines 65-67, Schenck discloses connecting photoreactors in series; and UV lights 70, 72, 74 connected via suction opening 78 at UV light 74 and discharge opening 80, See Figure 3, and See column 6, lines 4-24, Dadd), and the two lower connection flanges are connected via a connecting channel, (Connector 16 at Bottom Flange 16 carries gas, See Figure 1, and See column 9, lines 12-17, and See column 7, lines 65-67, Schenck discloses connecting photoreactors in series; and UV lights 70, 72, 74 connected via suction opening 78 at UV light 74 and discharge opening 80, See Figure 3, and See column 6, lines 4-24, Dadd).
Claims 3 & 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Binot, (US 5,725,757), in view of Hirose et al., (“Hirose”, US 3,924,139), in further view of Dadd, (US 4,230,571), in further view of Schenck, (US 5,753,106), in further view of Ifill et al., (“Ifill”, US 5,019,256).
Claim 3 is directed to a device for disinfecting water of a swimming pool, an apparatus type invention group.
Regarding Claim 3, modified Binot discloses a device according to claim 1, wherein the casings of the UV light sources which are arranged within the housing are arranged in a watertight manner within the housing, (Sealing System with O-rings 9 for Quartz Sheath 2/Lamp 1, See Figure 1, and See column 6, lines 23-26, Binot, Embodiment 2), but does not explicitly disclose wherein the UV light sources are exchangeably arranged within the respective casing.
Ifill discloses a device for disinfecting water, (See Abstract, Ifill), wherein the UV light sources are exchangeably arranged within the respective casing, (See column 6, lines 30-42, Ifill).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the device for disinfecting water of modified Binot by incorporating wherein the UV light sources are exchangeably arranged within the respective casing as in Ifill since “provision must be made to replace a lamp when it has failed”, (See column 1, lines 52-53, Ifill), so “when it becomes necessary to…replace the UV lamp or its protective cover”, (See column 6, lines 30-31, Ifill), “each unit may readily be withdrawn and replaced without disturbing the other units”, (See column 4, lines 36-39, Ifill).
Claim 7 is directed to a swimming pool having a device for disinfecting water of a swimming pool, an apparatus type invention group.
Regarding Claim 7, modified Binot discloses a swimming pool according to claim 5, wherein the casings of the UV light sources which are arranged within the housing are arranged in a watertight manner within the housing, (Sealing System with O-rings 9 for Quartz Sheath 2/Lamp 1, See Figure 1, and See column 6, lines 23-26, Binot, Embodiment 2), but does not explicitly disclose wherein the UV light sources are exchangeably arranged within the respective casing.
Ifill discloses a device for disinfecting water, (See Abstract, Ifill), wherein the UV light sources are exchangeably arranged within the respective casing, (See column 6, lines 30-42, Ifill).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the device for disinfecting water of modified Binot by incorporating wherein the UV light sources are exchangeably arranged within the respective casing as in Ifill since “provision must be made to replace a lamp when it has failed”, (See column 1, lines 52-53, Ifill), so “when it becomes necessary to…replace the UV lamp or its protective cover”, (See column 6, lines 30-31, Ifill), “each unit may readily be withdrawn and replaced without disturbing the other units”, (See column 4, lines 36-39, Ifill).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891.  The examiner can normally be reached on M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN M PEO/          Primary Examiner, Art Unit 1779